Citation Nr: 1040890	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a heart condition (claimed as chest palpitations and pain due 
to an undiagnosed illness), and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for hypertension, and, if so, whether service connection is 
warranted.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to a rating in excess of 10 percent for cervical 
spine disc disease at C5-C6.

5.  Entitlement to a rating in excess of 10 percent for lumbar 
spine traumatic arthritis.

6.  Entitlement to a rating in excess of 10 percent for left 
ankle traumatic arthritis.

7.  Entitlement to a compensable rating for hemorrhoids.

8.  Entitlement to a compensable rating for right ear hearing 
loss.

9.  Entitlement to a compensable rating for left knee traumatic 
arthritis.

10.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1983 to February 1984 and in the Navy from September 1989 to 
April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the RO in St. 
Petersburg, Florida, which denied reopening of service connection 
claims for a heart condition and hypertension, denied service 
connection for high cholesterol.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  The appellant has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The appellant testified before the undersigned at an October 2009 
hearing at the RO.  A transcript has been associated with the 
file.

The issues of increased ratings for cervical spine disc 
disease at C5-C6, lumbar spine traumatic arthritis, left 
knee traumatic arthritis, left ankle traumatic arthritis, 
right ear hearing loss, and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A December 1999 RO rating decision, of which the appellant 
was notified in December 1999, denied the appellant's claim of 
entitlement to service connection for a heart condition.  

2.  The appellant did not file a timely Substantive Appeal 
following an April 2000 Statement of the Case on the issue of 
service connection for a heart condition.

3.  An unappealed RO rating decision dated in January 2002, of 
which the appellant was notified in January 2002, readjudicated 
the appellant's heart condition claim on the merits under the 
Veterans Claims Assistance Act and denied the appellant's claim 
of entitlement to service connection for hypertension as an 
original claim.

4.  The appellant did not file a Notice of Disagreement in 
response to the January 2002 rating decision.

5.  Additional evidence received since the January 2002 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claim for service 
connection for a heart condition and hypertension.

6.  The appellant has subjective symptoms of chest pain and 
palpitations without an underlying diagnosable disability of the 
heart, which began prior to his service in the Persian Gulf.

7.  The appellant's hypertension was not manifest during service, 
within one year of service and has not been related to service.

8.  High cholesterol is not a disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision, denying the claim of 
service connection for a heart condition, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The January 2002 rating decision, denying the claim of 
service connection for a heart condition and hypertension, is 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

3.  New and material evidence has been submitted for the claims 
of entitlement to service connection for a heart condition and 
hypertension; the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

4.  A heart condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

5.  The appellant's hypertension was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

6.  A disability characterized by high cholesterol was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The Board has reopened the claims of service connection for a 
heart condition and hypertension, as discussed below.  The Board 
will proceed to review the decision on the merits.  As such, the 
Board finds that any error related to the VCAA as to reopening is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. 
Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's claims, letters 
dated in June and September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

As to the heart condition claim, the appellant's VA treatment 
records and private medical records from 2005 reflect specific 
evaluation for a potential heart disability.  Following a 
thorough workup, the doctors were unable to arrive at a 
diagnosis.  As these examinations are current, thorough and focus 
on the affected area, the Board finds that the preponderance of 
the medical evidence is against a current diagnosis of the heart 
disorder.  An examination is not required.  See McLendon, supra.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered an 
event, injury or disease in service" is his own lay statements.  
In a case involving a non-combat veteran, VA is not required to 
provide a medical examination when there is not credible evidence 
of an event, injury, or disease in service.  Bardwell v. 
Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's 
lay statements must be weighed against other evidence, including 
the absence of military records supporting the veteran's lay 
assertions.  Id., at 40.  As will be discussed below, the Board 
has found that the appellant's lay evidence is incredible based 
on the contemporaneous evidence regarding his blood pressure 
during service and his post-service VA treatment records.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for service 
connection and because a postservice medical examination could 
not provide evidence of such past events, a medical examination 
conducted in connection with claim development could not aid in 
substantiating a claim when the record does not already contain 
credible and competent evidence of an in-service event, injury, 
or disease.).  

The Board finds that a VA examination is not warranted for the 
high cholesterol claim.  As will be discussed below, service 
connection cannot be granted for this condition.  Further 
development and additional efforts to assist the appellant in 
accordance with VCAA would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the appellant).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. New and Material Evidence

The appellant has previously been denied service connection for 
both a heart condition and for hypertension.  

The appellant's heart condition claim was denied in a December 
1999 rating decision.  The appellant was notified of the decision 
in December 1999.  The appellant filed a Notice of Disagreement 
in that month.  The RO issued a Statement of the Case in April 
2000.  The appellant filed a series of new claims following the 
December 1999 rating decision.  Following passage of the VCAA, 
the RO issued a January 2002 rating decision which denied service 
connection for hypertension and readjudicated and denied the 
heart condition claim on the merits.  The appellant was notified 
of this decision and provided notice of his procedural and 
appellate rights in January 2002.  The appellant did not respond 
within one year of this notice.  

The appellant filed a new claim for service connection for a 
heart condition in 2006.  The RO notified the appellant in 
September 2006 that his previous claim had been denied and that 
new and material evidence would be required to reopen the claim.  
In January 2007, the appellant objected to reopening, contending 
that he had perfected an appeal of the December 1999 rating 
decision.  The appellant submitted copies of the notice letter of 
the December 1999 and January 2002 rating decisions, along with a 
VA Form 9, signed and dated on April 20, 2000, eight days after 
issuance of the April 2000 Statement of the Case.  

The RO sent the appellant a February 2007 letter indicating that 
the Form 9 was not reflected as received by the RO until January 
2007, well outside the appeals period.  

The Board concludes that the Form 9 was not timely filed.  The 
law requires that the Substantive Appeal be received by the RO 
within either one year of notice of the adverse rating decision 
or within sixty days of the notice of the Statement of the Case, 
whichever is later.  The Form 9 submitted by the appellant is 
signed as having been completed in April 2000, but there is no 
evidence in the file that it was received by the RO.  There is no 
date stamp from the RO.  Similarly, the appellant has not 
presented evidence that the Form 9 was properly mailed.  Under 
the common-law mailbox rule, if a letter properly directed is 
proved to have been either put into the post office or delivered 
to the postman, it is presumed, from the known course of business 
in the post office department, that it reached its destination at 
the regular time, and was received by the person to whom it was 
addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 
2007).  The appellant has not offered proof that his Form 9 was 
either mailed or properly directed to the RO.  The Board 
concludes that the mailbox rule is not for application.  In the 
absence of a timely filed Substantive Appeal, the Board concludes 
that the December 1999 rating decision has become final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010).  The appellant 
failed to file a Notice of Disagreement as to the January 2002 
rating decision.  The Board concludes that the January 2002 
rating decision has also become final.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant's heart condition claim was previously denied for 
lack of a diagnosed disability in December 1999 and January 2002.  
The appellant argued that he had been treated numerous times 
during service for chest pain, faintness and fatigue.  The 
appellant's VA treatment records show evaluation and prescribed 
medication for chest pain.  New evidence may be found to be 
material if it provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
of Veterans' Appeals to alter its decision.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the VA 
treatment records are new to the claims file and pertain to the 
ground for the prior denial, raising a reasonable possibility of 
substantiating the claim.  Reopening is warranted for the claim 
of service connection for a heart condition, claimed as chest 
pain and palpitations.  

The appellant's VA treatment records show a diagnosis of 
hypertension in 2005 and 2006, with ongoing medication to control 
the disease.  The Board is satisfied by the evidence of current 
disability.  The Board finds that the evidence is new to the 
claims file and pertains to the ground for the prior denial, 
raising a reasonable possibility of substantiating the claim.  
Reopening is warranted for the claim of service connection for 
hypertension.  

III. Service Connection

The appellant contends that he has a heart condition, claimed as 
chest pain and palpitations, hypertension and high cholesterol 
that began during service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant testified before the undersigned that he began 
having heart trouble during service.  He testified that his 
hypertension began during service and that he received medication 
for it at the time.  The appellant also testified that he was 
found to have high cholesterol during service.

The appellant's service treatment records bear out some of his 
contentions.  The appellant was seen for chest pain and 
palpitations in August 1990, February, March, April, May, 
October, and November 1991.  In August 1990, the appellant had an 
exercise stress test and echocardiogram to rule out a myocardial 
infarction; both tests were normal.  The appellant was begun on 
Tenormin, which reduced the symptoms.  The appellant was seen 
repeatedly in May 1991, with chest pain while running.  All 
examinations were normal.  In November 1991, the appellant was 
seen for continued palpitations.  The appellant was thought to be 
abnormally aware of irregular heartbeats.  The appellant was 
found to have functional beats at normal rhythm.  

In February 1992, the appellant went through a monitor test which 
showed a normal sinus rhythm with occasional PVCs (premature 
ventricular contraction).  The EKG showed a ST 110 IVCD 
(intraventricular conduction defect) inverted T3.  In April 1992, 
the appellant was treated for chest pain with irregular cycle.  
An April 3, 1992, note indicates that a cardiac etiology was 
doubted.  A May 1992 treatment note states that the appellant was 
seen for atypical chest pain.  Past ECHO, EST and halter tests in 
the past had been unrevealing except for PVCs.  The appellant had 
been on Atenolol, but discontinued it prior to the visit.  The 
appellant had frequent PVCs and arrhythmia.  An exercise stress 
test was scheduled.  

A June 1992 note indicates that the appellant was continued on 
Atenolol as it decreased his symptoms of palpitations and chest 
pain, but the appellant was reassured that there was no evidence 
of underlying coronary artery disease.  An August 1992 note 
indicates that the appellant was seen for a history of 
palpitations and body shakes when he was not on Tenormin, which 
the appellant had been taking for two years.  The note indicates 
that the appellant had no definitive diagnosis despite evaluation 
by cardiology and neurology.  The appellant was seen in October 
1992 for frequent palpitations, rapid heartbeat and chest 
pressure.  The appellant reported that Atenolol helped the 
palpitations.  The appellant was given a 24 halter monitor test.  
The appellant was found to have frequent PJCs (premature 
junctional contractions) with symptoms on sinus tachycardia with 
rapid heartbeat.  No diagnosis was offered.  The appellant had a 
periodic examination in August 1994.  His blood pressure was 
125/76 at the time.  The appellant was seen at the Orlando Naval 
Hospital in December 1994 for exercise induced chest pains.  The 
appellant underwent an exercise stress test, which was 
interpreted as normal.  The appellant was seen in January 1995 
for evaluation of exercise induced chest pains which had been 
ongoing for two months.  A January 1995 EKG showed normal sinus 
rhythm and within normal limits.  The reviewing physician noted 
an abnormal response to stress with diagnostic changes at an 
intermediate heart rate and work load.  The examiner indicated 
that he could have ischemia or it could be a false positive.  The 
appellant had an EKG which was considered abnormal due to a 
diffuse ST segment depression at Stage II, without angina.  A 
thallium test was recommended.  The appellant was begun on Ecasa 
and Tenormin.  The appellant was seen in March 1995 for episodes 
of chest pain that had begun in February 1991.  The appellant 
reported chest pain during physical activity.  Based on the 
exercise stress test, laboratory testing and EKG testing, 
ischemia and inducible ischemia were ruled out.  The appellant's 
heart was structurally normal.  A March 6, 1995, note shows that 
the appellant had atypical chest pain, probably non cardiac.  
Another stress test was performed on March 18; this was normal.  
The appellant was given a short course of cardiac medication on 
Atenolol and Ecasa.  The medication was discontinued on April 10, 
1995.  

The appellant's records show that he was evaluated in October 
1995 for heart palpitations without chest pain.  He underwent an 
October 1995 cardiac catheterization.  The catheterization report 
indicates that the appellant had noncardiac chest pain.  EKG 
showed a normal sinus rhythm, rate of 75, normal axis, no T wave 
changes and nonspecific ST changes.  The chest x-ray was normal.  
Six days after the catheterization, the appellant was seen 
complaining of dizziness on standing without chest pain.  His 
blood pressure was 155/85 on October 28, after his cardiac 
catheterization.  No ischemia was found on the test.  The 
appellant was determined to have unstable angina.  

The appellant's blood pressure was tested repeatedly during 
service.  These readings were below 160 mm. systolic pressure and 
below 90 mm. diastolic pressure in through 1996.  A January 1997 
treatment note indicates that the appellant was seen for neck and 
upper back pain after his pain medication ran out.  His blood 
pressure was 134/92.  A September 22, 1997 treatment note for 
facial numbness indicates blood pressure of 135/84 at intake and 
122/80 during evaluation.  The next day, the appellant's blood 
pressure was 128/86.  During his November 1997 separation from 
service physical examination, no heart condition was identified.  
His blood pressure was 136/88.  No medications for heart 
condition or hypertension were noted.  The appellant marked on 
his report of medical history that he did not know if he had high 
or low blood pressure.  The separation physical report indicates 
the presence of high cholesterol.  

Hypertension for VA purposes is defined as diastolic blood 
pressure that is predominately 90 millimeters or greater or 
systolic blood pressure that is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 mm.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  The 
objective testing of the appellant's blood pressure reveals that 
he did not have systolic blood pressure in excess of 160 mm. or 
greater.  The appellant had a single instance when his diastolic 
pressure exceeded 90 mm., which was not found on later testing.  
The Board finds that the single entry of 92 mm. diastolic 
pressure is not predominant compared to years worth of other, 
lower readings.  The Board finds that the appellant did not have 
hypertension during service.  

The appellant has recently been evaluated for chest pain and 
palpitations.  The appellant's VA treatment records show that he 
was found to have an abnormal T-wave in 2005.  He was evaluated 
through echocardiography and cardiac catheterization in December 
2005.  No structural defect of the heart was found.  The 
appellant's complaints of heart pain were considered to be non-
coronary in nature.  

The December 2005 evaluations noted the appellant's complaints of 
chest pains and palpitations, but did not offer a current 
diagnosis of a heart disorder.  Taken as a whole, the VA doctors 
worked through differential diagnoses until they concluded that 
no heart defect could be located.  The appellant does have a 
prescription of nitroglycerin for chest pain.  

The Board finds that the appellant does not have a currently 
diagnosed heart disability.  A large number of evaluations have 
occurred over the years, which have failed to produce a 
consistent diagnosis of a cardiac disorder.  Occasionally, the 
appellant has been noted to have arrhythmia, but these notations 
are offset by other findings of normal rhythm.  The appellant's 
pain has been repeatedly been found to be non-cardiac in nature.  
The 2005 evaluation uncovered chest pain and resulted in a 
current set of prescriptions, but no diagnosis of a heart 
condition was offered following the complete workup.  With 
respect to the appellant's contentions that he has experienced 
chest pains and palpitations since service, the Board observes 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  In this case, the appellant is 
providing lay testimony of symptoms which have not been supported 
by later diagnoses.  To the contrary, an enormous number of 
evaluations have not resulted in a diagnosis of a current 
disability.  

A statutory presumption exists for chronic disabilities resulting 
from an undiagnosed illness which became manifest either during 
active service in the Southwest Asia Theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011, confirmed by objective indications.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii) (emphasis 
added).  In order to establish entitlement to service connection 
under section 1117, the evidence must show that the appellant is 
a Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability; (3) which became manifest either 
during active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or "to a degree of 10% 
or more not later than [September 30, 2011]"; and the evidence 
must show "that (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Gutierrez v. Principi, 19 Vet.App. 
1, 7 (2004).  The Appellant served in the Southwest Asia Theater 
from December 1990 to May 1991.  The evidence regarding chest 
pain and palpitations points to first treatment in August 1990, 
prior to his deployment to the Persian Gulf.  The presumption is 
not satisfied.

In light of the foregoing, the Board finds that the appellant 
does not have a currently diagnosed heart disability and that his 
symptoms began prior to his service in the Persian Gulf.  Service 
connection for a heart condition is not warranted under either 
direct service connection or the Persian Gulf War presumption.  

The Board finds that the appellant's hypertension was not 
incurred during service.  The appellant testified that he had 
hypertension beginning during service.  With respect to the 
appellant's contentions that he has experienced hypertension 
since service, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the appellant's 
lay statements in the present case are outweighed by the 
overwhelming number of blood pressure readings that show he did 
not have high blood pressure or hypertension during service and 
the total absence of a diagnosis.  His own statement during his 
separation examination was that he did not know if he had high or 
low blood pressure at that time.  His recollection now is simply 
not credible.  Similarly, while the appellant's recent VA 
treatment records show a history of hypertension going back to 
service, these records appear to be based on the appellant's 
statements to his doctors.  The Board may find medical reports 
incredible if the report relies on statement by the veteran which 
the Board rejects.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006).  As the Board has rejected the appellant's 
statements, the VA treatment records based on his statements must 
also be rejected.  The Board finds that the preponderance of the 
evidence is against inservice incurrence of hypertension.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular-renal disease (including hypertension) 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's post-service medical records do not show 
a diagnosis of hypertension within one year of service.  An 
August 1998 VA examination found no cardiovascular disability.  
The earliest entry noting hypertension was a May 2001 note 
showing borderline hypertension.  The appellant cannot benefit 
from the presumption.  The Board concludes that service 
connection is not warranted for hypertension.  

The appellant testified before the undersigned that he began 
having high cholesterol during service and that it has continued 
to the present.  The appellant's separation from service physical 
examination and VA treatment records support the appellant's 
statements.  He was noted to have high cholesterol at that time.

Unfortunately, VA has found that diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  Thus, the Board cannot grant service 
connection for high cholesterol, regardless of when it became 
manifest.  The Board may service-connect a disability resulting 
from such findings, but not the laboratory results.  The record 
does not reflect a disability resulting from such findings.  The 
appellant had a December 2005 echocardiography that resulted in 
normal cardiac findings.  The appellant also had a cardiac 
catheterization in December 2005 which found no coronary artery 
disease present.  

In light of the foregoing, the Board finds that the appellant has 
only laboratory findings of high cholesterol.  Service connection 
is not permitted for such findings.  As such, the Board finds 
that the preponderance of the evidence is against the appellant's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Reopening of the claim for service connection for a heart 
condition is warranted; the appeal is granted to this extent 
only.

Reopening of the claim for service connection for hypertension is 
warranted; the appeal is granted to this extent only.

Entitlement to service connection for a heart condition (claimed 
as chest pain and palpitations) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for high cholesterol is denied.




REMAND

The Board must remand the appellant's increased ratings claims 
for further development.

The appellant's testimony before the undersigned described his 
current symptoms.  The appellant testified that he had bloody 
stools due to his hemorrhoids.  He testified that he has been 
found to have derangement of the bones in his left knee.  The 
appellant testified that his left ankle buckles occasionally and 
that he has to use a cane due to his ankles and knees.  The 
appellant reported having muscle spasms in his back and episodes 
of pain severe enough that he cannot move.  These complaints were 
not reported at the 2006 VA examinations in connection with these 
claims.  The appellant is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As 
the appellant was last afforded an examination almost four years 
ago and his statements suggest an increase in symptomatology 
since that time, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the instant 
appeal.  

The Board must also remand the right ear hearing loss claim for 
additional records.  The appellant was seen in May 2005 for an 
audiology clinic visit to obtain a new right ear hearing aid.  
The entry indicates that the appellant's hearing thresholds were 
tested at that time.  The results of this test are not in the 
claims file.  As these results are in the possession of VA and 
pertain to the claim, they must be obtained prior to 
consideration of the claim.  The Board notes that the appellant 
has not had a VA examination in connection with this claim since 
November 2006.  As the claim must be remanded, the Board also 
instructs that a new VA examination be performed to ensure a 
complete and up to date record.  

The Board also remands the TDIU claim, as a favorable 
determination on increased ratings claims would alter the basis 
for TDIU consideration.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  The Board is remanding several increased ratings claims 
for additional development.  Any favorable determination as to 
these issues would alter the basis for TDIU consideration.  

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through December 2007.  To correctly 
assess the appellant's current disability, all records of 
treatment from December 2007 to the present must be considered.  
Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical records 
for treatment concerning the cervical and 
lumbar spine, left knee, left ankle, 
hemorrhoids and right ear hearing loss from 
December 2007 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

2.  Schedule the appellant for a VA 
examination to determine the current nature 
and severity of his cervical and lumbar 
spine, left knee, left ankle, hemorrhoids, 
and right ear hearing loss disabilities.  
Sufficient evaluations should be scheduled to 
evaluate the appellant's symptomatology.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

The examiner should identify the limitation 
of activity imposed by the appellant's 
service-connected cervical and lumbar spine, 
left knee and left ankle disabilities with a 
full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner(s) should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.  

3.  Then, the RO should readjudicate the 
claims on the merits, including entitlement 
to TDIU.  If the benefits sought are not 
granted, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


